DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “central axis A” in paragraph 0037 is not in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: paragraphs 0106-0139 are listing claims and these paragraphs need to be deleted.  If they were meant to be claims then they need to be filed on a separate sheet as pointed out above in bold type.  
Appropriate correction is required.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 37-43, 45-47, & 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "substantially" in claims 37 & 49, lines 3 & 2, respectively, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially perpendicular” in claims 37 & 49, lines 3 & 2, respectively, as -- perpendicular --.  
The term "substantially" in claims 43 & 47, lines 3 & 3, respectively, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially parallel” in claims 43 & 47, lines 3 & 3, respectively, as -- parallel --.  
The term "substantially" in claim 45, line 2, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially in line” in claim 45, line 2, as -- in line --.  
Regarding claim 42, claim 42 is missing a period at the end of the claim.  It is unclear if this is the entire claim or if there other limitations missing.  For compact prosecution, the Examiner is interpreting “second skin” at the end of claim 42, as -- second skin. --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-50 & 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monner (US Patent No. 6,138,956).  
Regarding claim 35
	Monner teaches an airfoil-shaped body (See figure 1 & 2, ref # 1) having a variable outer shape, (See figure 2) comprising: - a first skin, (See column 6, lines 25-40 & figures 1 & 2, # 4 or 5) defining a suction surface; - a second skin, (See column 6, lines 25-40 & figures 1 & 2, # 4 or 5) defining a pressure surface and connected to the first skin (See column 6, lines 25-40 & figures 1 & 2, # 4 or 5) at least at a leading edge (See figure 1 & 2, ref # 2) and/or a trailing edge 

Regarding claim 36
	Monner teaches wherein the joining member (See figure 2 & 4-6, ref # 22) comprises a hollow profile (See figures 5 & 6, ref # 60-64) with a closed contour.  (See figures 5 & 6)  

Regarding claim 37


Regarding claim 38
	Monner teaches wherein the tubular part (See figures 5 & 6, ref # 60) has opposite radial attachment flanges (See figures 5 & 6, ref # 74 & 75) which extend outwardly from opposite sides of the tubular part (See figures 5 & 6, ref # 60) to connect the joining member (See figure 2 & 4-6, ref # 22) to the beam sections, (See figure 2 & 4-6, ref # 21 & 23) the opposite radial attachment flanges (See figures 5 & 6, ref # 74 & 75) defining a longitudinal direction of the joining member.  (See column 7, line 42 – column 8, line 15 & figure 2 & 4-6, ref # 22)  

Regarding claim 41
	Monner teaches wherein the tubular part (See figures 4-6, ref # 60) has a round (See figures 4-6, ref # 60) or polygonal cross section.  (See figures 4-6)  

Regarding claim 42
	Monner teaches wherein the joining member (See figures 1, 2, & 4, ref # 22) is stiff in a direction from the first to the second skin.  (See column 3, lines 1-15 & figures 1, 2, & 4, ref # 4 & 5)  

Regarding claim 43
	Monner teaches wherein the beam sections (See figure 1 & 2, ref # 21 & 23) are arranged in a spanwise direction of the airfoil-shaped body, (See figure 1 & 2, ref # 1) substantially parallel to each other, and spaced apart from each other in a chordwise direction of the airfoil-shaped body.  (See figure 2 & 4, ref # 1)  

Regarding claim 44
	Monner teaches wherein the two beam sections (See figure 2 & 4, ref # 21 & 23) are arranged one after the other and define an elongate stiffening beam, wherein the joining member (See figure 2 & 4, ref # 22) is arranged between end portions of the beam sections.  (See figure 2 & 4, ref # 21 & 23)  

Regarding claim 45
	Monner teaches wherein the beam sections (See figure 1 & 2, ref # 21 & 23) are arranged substantially in line, either in a chordwise or in a spanwise direction of the airfoil-shaped body.  (See figure 1 & 2, ref # 1)  

Regarding claim 46
	Monner teaches wherein the two beam sections (See figure 1 & 2, ref # 21 & 23) are arranged one after the other and define an elongate stiffening beam, wherein the joining member (See figure 1 & 2, ref # 22) is arranged between end portions of the beam sections, 

Regarding claim 47
	Monner teaches wherein the airfoil-shaped body (See figures 1, 2, & 4, ref # 1) comprises multiple spaced apart elongate stiffening beams (See figure 1, ref # 11) extending substantially parallel to each other, wherein at least the first beam sections (See figures 1, 2, & 4, ref # 21) of different stiffening beams (See figures 1, 2, & 4, ref # 11) are interconnected (See figures 1, 2, & 4, ref # 7 & 20) or the second beam sections (See figures 1, 2, & 4, ref # 23) of different stiffening beams (See figures 1, 2, & 4, ref # 11) are interconnected.  (See figures 1, 2, & 4, ref # 7 & 20-22)  

Regarding claim 48
	Monner teaches wherein the elongate stiffening beam (See figures 1, 2, & 4, ref # 11) comprises at least one further beam section (See figures 1, 2, & 4, ref # 25) and at least one further joining member.  (See figures 1, 2, & 4, ref # 24)  

Regarding claim 49
	Monner teaches wherein the beam sections (See figures 1, 2, & 4, ref # 11 & 7) are arranged substantially perpendicular to each other, one of the two beam sections (See figures 

Regarding claim 50
	Monner teaches wherein the movement of the first beam section (See figures 2, 4, & 7, ref # 21) with respect to the second beam section (See figures 2, 4, & 7, ref # 23) includes at least a pivotal movement.  (See column 8, lines 16-37 & figures 2, 4, & 7, ref # 30, 31, & 80)  

Regarding claim 52
	Monner teaches wherein the first skin (See figures 1, 2, & 4, ref # 4 or 5) is formed as one piece.  (See column 6, lines 25-36 & figure 1)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monner (US Patent No. 6,138,956) as applied to claim 37 above, and further in view of Monner (US Patent No. 6,138,956).  
Regarding claim 39
	Monner teaches wherein the tubular part (See figures 5 & 6, ref # 60) of the joining member (See figure 2 & 4-6, ref # 22) has a round shape.  
	While Monner teaches a round shape rather than a conical shape, having a conical shape rather than a round shape is a matter of choice and not patentable distinct.  (See MPEP 2144.04 IV B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tubular part of the joining member has a conical shape, since the shape is a matter of choice.  (See MPEP 2144.04 IV B)  

Regarding claim 40
	Monner teaches wherein the tubular part (See figures 5 & 6, ref # 60) is narrower at its end facing the first skin (See column 6, lines 25-40 & figures 1 & 2, # 4 or 5) than at its end facing the second skin.  (See column 6, lines 25-40 & figures 1 & 2, # 4 or 5)  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tubular part is narrower at its end facing the first skin than at its end facing the second skin, since the shape is a matter of choice.  (See MPEP 2144.04 IV B)  

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monner (US Patent No. 6,138,956) as applied to claim 35 above, and further in view of Eppler (US Patent No. 4,230,295).  
Regarding claim 53
	Monner does not teach wherein the second skin is composed of multiple skin parts, the skin parts being spaced apart by a slit and being pivotable with respect to each other, wherein each of said multiple skin parts is secured to one of said first or second beam sections, wherein the multiple skin parts are indirectly connected to each other via the respective beam sections and the joining member, and wherein the slit is arranged in a zone where the joining member is located.  
	However, Eppler teaches wherein the second skin (See figures 2 & 3, ref # bottom of 1 & 2) is composed of multiple skin parts, the skin parts (See figures 2 & 3) being spaced apart by a slit (See figures 2 & 3) and being pivotable with respect to each other, wherein each of said multiple skin parts is secured to one of said first or second beam sections, (See figures 2 & 3, ref # 2 & 1) wherein the multiple skin parts (See figures 2 & 3, ref # bottom of 1 & 2) are indirectly 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second skin that is composed of multiple skin parts, the skin parts being spaced apart by a slit and being pivotable with respect to each other, wherein each of said multiple skin parts is secured to one of said first or second beam sections, wherein the multiple skin parts are indirectly connected to each other via the respective beam sections and the joining member, and wherein the slit is arranged in a zone where the joining member is located as taught by Eppler in the aircraft of Monner, so as to reduce excessive force during movement.  

Allowable Subject Matter
Claims 51 & 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 51, 
The prior art does not disclose or suggest the claimed “wherein the curvature introduced in the first and/or second skin has a radius of at least 150mm” in combination with the remaining claim elements as set forth in claim 51.  

The prior art does not disclose or suggest the claimed “wherein the composite fiber material of the joining member contains fibers which are shorter than fibers of the composite fiber material of the associated beam sections” in combination with the remaining claim elements as set forth in claim 54.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Diller et al. (US Patent No. 6,145,791) discloses an airfoil-shaped body having a variable outer shape, comprising: - a first skin, defining a suction surface; - a second skin, defining a pressure surface and connected to the first skin at least at a leading edge and/or a trailing edge of the airfoil-shaped body; - at least two beam sections, arranged inside a cavity of the airfoil- shaped body and secured to at least one of said first and second skins, the beam sections being spaced apart from each other; - a joining member, arranged between the at least two beam sections and connected thereto, said joining member being adapted to allow relative movement between the beam sections by an elastic deformation of the joining member; and - an actuator that is operationally associated with said beam sections, wherein, upon operating the actuator, the first beam section is moved with respect to the second beam section, or vice versa, changing the orientation of the beam sections with respect to each other, which causes a change in the variable outer shape of the airfoil-shaped body; wherein the joining member comprises a tubular part with a central axis extending 4848-8255-7604.1-3 -Docket No.: 052979-000013 substantially perpendicular to the longitudinal direction of the beam sections; wherein the .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647